                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,              )
                                       )
         Plaintiff,                    )                Case no. 5:17-cv-470-FL
                                       )
         v.                            )
                                       )
NEILL P. GUY, II, et al.,              )
                                       )
         Defendants.                   )
_______________________________________)

                ORDER CONFIRMING SALE OF REAL PROPERTY AND
                    DIRECTING DISTRIBUTION OF PROCEEDS

       Upon consideration of the United States’ Motion for Confirmation of Sale and

Distribution of Proceeds, the Court having previously ordered the sale of the property, and good

cause having been found, this Court grants the United States of America’s request for an order

confirming the sale of the real property of Neill P. Guy, II and approving of the distribution of

the proceeds of the sale.

       Therefore, pursuant to 28 U.S.C. § 2001(b), the Court orders that:

       1.      The sale of the real properties located at 3610 Village Drive (“Village Drive”)

and 2223 Carbine Street (“Carbine Street”), both located in Fayetteville, North Carolina

(collectively “the Real Property”), as described in paragraphs 11 and 13 as well as Exhibits A

and C of the amended complaint (Dkt. 4, 4-1, and 4-3), for the total amount of $84,500 is

confirmed.

       2.      The United States shall convey by deed the property at Village Drive to Douglas

New; and the property at Carbine Street to Donald Robinson, Jr.




                                                 1
        3.     The Clerk of Court shall distribute the $84,500 in funds deposited into its registry

in this action as follows:

               a.      First, to the Internal Revenue Service, c/o Sloane Wilkinson, 3340

Jaeckle Dr #101, Wilmington, NC 28403, in payment of the administrative expenses of the

sale, in the amount of $8,667.65;

               b.      Second, to the Cumberland County Tax Administrator, Attention

Melonie McLaurin, PO Box 449, Fayetteville, North Carolina, 28302-0449, in the amount of

$8,833.01; and

               c.      Last, the remaining $66,999.34 to the United States Department of

Justice, Tax FLU, Office of Review, PO Box 310, Ben Franklin Station, Washington, DC

20044-0310, to be applied against the federal tax liabilities of Guy.

        4.     Because this order resolves all claims in this action and concludes the case, the

Court further orders the Clerk of Court to mark the matter closed. Nothing in this shall be

construed to limit in any way the rights of the United States to collect its judgment against Guy.

        SO ORDERED, ADJUDGED, AND DECREED.




Date:    4/28/21
        _____________                                ______________________________
                                                     The Honorable Louise W. Flanagan
                                                     United States Chief District Judge




                                                 2
